Fourth Court of Appeals
                               San Antonio, Texas
                                     October 1, 2015

                                  No. 04-14-00547-CV

                        IN THE INTEREST OF T.S.P., A Child,

                   From the County Court at Law, Medina County, Texas
                             Trial Court No. 07-06-4710-CCL
                         Honorable Vivian Torres, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Rehearing is GRANTED. The
motion for rehearing is due on October 25, 2015.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court